Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 7, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160284(30)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160284
  v                                                                 COA: 346488
                                                                    Roscommon CC: 17-007903-FC
  MICHAEL ALLEN STEAD,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the fourth motion of defense counsel David Lewarchik
  to extend the time for filing the Court-ordered supplemental brief is GRANTED. The brief
  will be accepted as timely filed if submitted on or before August 10, 2020. No further
  extensions will be granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 7, 2020

                                                                               Clerk